ITEMID: 001-75139
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: INCEOGLU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr M.A. Kırdök, Mr Özcan Kılıç and Mr Hasan Kemal Elban, lawyers practising in Istanbul.
The facts of the cases, as submitted by the applicants, may be summarised as follows.
Until October 1994 the applicant lived in the Çalbaşı village in the district of Ovacık in Tunceli, where he owns property. It is to be noted that other persons with the family name “İnce” appear to be the owners of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Çalbaşı on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 State of Emergency Department of the District Governor’s Office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project.”
Until October 1994 the applicant lived in the Tepsili village in the district of Ovacık in Tunceli, where he owns property. It is to be noted that another person, Munzur Arın, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Tepsili on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 13 September 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 State of Emergency Department of the District Governor’s Office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project.”
Until October 1994 the applicants lived in Kızılveren, a hamlet of the Hanuşağı village in the district of Ovacık in Tunceli, where they own property. It is to be noted that Hıdır Günaçan appears to be the owner of the property in question on the documents submitted to the Court by Hüseyin Günaçan.
In October 1994 security forces forcibly evacuated Kızılveren on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On an unspecified date Hıdır and Zeynel Günaçan lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On an unspecified date the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On 27 August 2001 the applicants filed petitions with the Governor’s office in Tunceli and the District Governor’s office in Ovacık requesting permission to return to their village.
On 31 October 2001 the State of Emergency Department of the District Governor’s Office in Ovacık sent the following reply to the applicants:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project.”
Until October 1994 the applicants lived in the Kalecik village in the district of Hozat in Tunceli, where Süleyman and Efendi Güneş own property. It is to be noted that Celal Güneş submitted a certificate, signed and approved by the headman (muhtar) of his village, to the Court attesting his ownership of the property in Kalecik.
In October 1994 security forces forcibly evacuated Kalecik on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Toratlı village, in Çemişkezek district where they currently live.
On an unspecified date Efendi Güneş filed a petition with the District Governor’s office in Hozat requesting an alternative residence and compensation for the damages he had suffered.
On 7 January 1995 the District Governor’s office in Hozat sent a letter to the applicant to inform him about the food and money relief that the District Governor’s office in Hozat serves and further informed him that there was no legal ground for his alternative residence request.
On 7 June 1995 Süleyman Güneş filed petitions with the Prime Minister’s office and the Ministry of Public Works and Settlement (Bayındırlık ve İskan Bakanlığı) requesting a loan to reconstruct his house.
On 28 June 1995 the Ministry of Public Works and Settlement sent his petition to the General Directorate of Rural Services (Köy Hizmetleri Genel Müdürlüğü) stating that his request was not within the scope of the Law no.7269.
On 30 June 1995 the Prime Minister’s office sent his petition to the Ministry of Public Works and Settlement.
On 12 July 1995 the Ministry of Public Works and Settlement sent his petition to General Directorate of Rural Services.
On 13 July 1995 the General Directorate of Rural Services sent the following reply to him:
“Your request of housing aid is not within the scope of the Law no. 2510. Therefore no process exists on your request.”
On an unspecified date Efendi Güneş filed a petition with the Prime Minister’s office requesting permission to return to his village.
On 18 August 1995 the Prime Minister’s office sent the petition to Governor’s office in Tunceli for examination. He received no response.
On 27 October 1997 Süleyman Güneş filed a petition with the District Governor’s office in Hozat requesting to be provided with government aid and permission to return to his village.
On an unspecified date Celal Güneş filed a petition with the Prime Minister’s office requesting permission to return to his village.
On 13 October 1997 the Prime Minister’s office sent the petition to the Ministry of the Interior.
On 25 November 1997 the District Governor’s office in Hozat sent the following reply to Süleyman Güneş:
“...Due to the security reasons in the region, no one is curently residing in the Kalecik village.
No fund is allocated for the villagers who had to leave their villages. Therefore your request for government aid can not be fulfilled.
On 17 September 2001 Süleyman Güneş filed a petition with the Prime Minister’s office requesting to be provided with government aid permission to return his village.
On 24 September 2001 the Prime Minister’s office sent the petition to the Ministry of the Interior.
On unspecified dates the applicants filed petitions with the District Governor’s office in Hozat requesting permission to return to their villages.
On 9 November 2001 the District Governor’s office in Hozat sent the following reply to the applicants:
“The Project ‘Return to the Village and Rehabilitation in Eastern and South-eastern Anatolia’ is developed by the South-eastern Anatolia Project Regional Development Directorate (GAP Bölge Kalkındırma Idaresi Başkanlığı). It aims to provide the re-settlement of any inhabitants who unwillingly left their land due to various reasons, particularly terrorist incidents and who now intend to return to secure collective settlement units, since the number of the terrorist incidents have relatively decreased in the region. The Project also aims to create sustainable living standards in the re-settlement areas.
In this context, your petition has been taken into consideration and your request will be responded when it is possible to return to the villages.”
Until October 1994 the applicant lived in the Karataş village in the district of Ovacık in Tunceli, where he owns property. It is to be noted that the applicant’s father appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 13 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village in the district of Ovacık in Tunceli, where he owns property. It is to be noted that his father, İsmail Ağgül, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 13 August 2001 the applicant filed petitions with the Governor’s office in Tunceli and District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in the Buzultepe village in the district of Ovacık in Tunceli, where he owns property. It is to be noted that his uncle, Hıdır Gönek, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Buzultepe on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 20 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 20 September 2001 the State Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“... You can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore, your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicants lived in Çalbaşı village in the district of Ovacık in Tunceli. It is to be noted that Efendi İnce and other persons with the family name “Doğan” appear to be the owners of the property in question on the documents submitted to the Court by Hasan İnce and Nurettin İnce, Barış İnce and Abidin İnce respectively.
In October 1994 security forces forcibly evacuated Çalbaşı on account of disturbances in the region. They also destroyed the applicants’ property. Barış İnce, Hasan İnce, Mustafa İnce, Nurettin İnce, Ali İhsan İnce and Ahmet İnce then moved to Istanbul. Zeynal İnce and Abidin İnce moved to Gümüşbağlar village in Elazığ, where they currently live.
On 16 August 2001 Barış İnce filed petitions with the Prime Minister’s office, the Emergency Regional Governor and the Governor’s office in Tunceli requesting permission to return to their villages. He received no response to his petitions within the 60-day period prescribed by Law no. 2577.
On 17 August 2001 Nurettin İnce filed petitions with the Prime Minister’s office, State Emergency Regional Governor and Governor’s office in Tunceli. He received no response to his petitions within the 60-day period prescribed by Law no. 2577.
On 21 August 2001 Hasan İnce, Zeynal İnce and Abidin İnce filed petitions with the Prime Minister’s office, State Emergency Regional Governor and Governor’s office in Tunceli. They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
On an unspecified date Ahmet İnce filed petitions with the Ministry of the Interior, the Governor’s office in Tunceli and the District Governor’s office in Ovacık requesting permission to return to his village.
On 20 September 2001 the Governor’s office in Tunceli sent the following reply to the applicant:
“... You can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore, your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On an unspecified date Ali İhsan İnce and Mustafa İnce filed petitions with the District Governor’s office in Ovacık requesting permission to return to their village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicants:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicants lived in Kızılveren, a hamlet of the Hanuşağı village in the district of Ovacık in Tunceli. It is to be noted the title deeds to the property that Hasan and İsmail Aygördü used in Kızılveren bear the name of Ali Aygördü and the name of İsmail Aygördü’s father. It is also to be noted that the title deeds to the property that Murat Aygördü, Yeşil Aygördü and Hüseyin Gazi Aygördü used in Kızılveren bear their fathers’ name.
In October 1994 security forces forcibly evacuated Kızılveren on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On an unspecified date Murat Aygördü and Hüseyin Gazi Aygördü lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On an unspecified date the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On an unspecified date, İsmail Aygördü filed a petition with the Ministry of the Interior requesting permission to return to his village.
On 27 September 2000 the State Emergency Department of Governor’s office in Tunceli sent the following reply to the applicant:
“....Kızılveren hamlet, in Hanuşağı village is not secure and economically suitable for residence.
You can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore, your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On an unspecified date Yeşil Aygördü filed petitions with the Ministry of the Interior, Governor’s office in Tunceli, District Governor’s office in Ovacık and Public Prosecutor’s office in Ovacık.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to Yeşil Aygördü:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 5 September 2001 İsmail Aygördü filed petitions with the Governor’s office in Tunceli, District Governor’s office in Ovacık and Public Prosecutor’s office in Ovacık requesting permission to return to his village. He received no response to his petitions which he had filed with the Governor’s office in Tunceli and the District Governor’s office in Ovacık within the 60-day period prescribed by Law no. 2577.
On 6 and 12 September 2001 the Public Prosecutor in Ovacık issued decisions to discontinue criminal proceedings (Takipsizlik kararı- non-prosecution decision) with regards the complaints lodged by Yeşil Aygördü and İsmail Aygördü. He held that the petition in question should be examined by the administrative authorities.
On an unspecified date Hüseyin Gazi Aygördü filed petitions with the Ministry of the Interior and Governor’s office in Tunceli requesting permission to return to his village.
On 15 October 2001 the State Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“....Kızılveren hamlet, in Hanuşağı village is not secure and economically suitable for residence.
You can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore, your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On an unspecified date, Murat Aygördü filed petitions with the Ministry of the Interior and Governor’s office in Tunceli requesting permission to return to his village.
On 29 October 2001 he was told by a police officer that Kızılveren hamlet, in Hanuşağı village was not secure and economically suitable for residence, therefore he could return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
The police officer further stated that his petition would be considered under the ‘Return to the Village and Rehabilitation Project’.
The applicant submitted an official document to the Court certifying the statement made by the police officer in question.
On an unspecified date Hasan Aygördü filed petitions with Ministry of the Interior, District Governor’s office in Ovacık, Governor’s office in Tunceli and Public Prosecutor’s office in Ovacık requesting permission to return to his village.
On 21 November 2001 the Public Prosecutor’s office in Ovacık issued decisions on to discontinue criminal proceedings (Takipsizlik kararı- non-prosecution decision) in accordance with Article 164 of the Code of Criminal Procedure holding that the petition in question should be examined by the public authorities.
On 30 November 2001 State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 5 December 2001 the State Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“....Kızılveren hamlet, in Hanuşağı village is not secure and economically suitable for residence.
You can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore, your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicants lived in Şahverdi village in the district of Ovacık in Tunceli, where the applicants own property. It is to be noted the title deeds to the property that Turabi, Şahin, Baba and Haydar Altunkıran, Turabi and Kazım Gündoğdu, Erdal Gergin and Gazi Gündoğdu used in Şahverdi village bear their fathers’ name. Further, Hüseyin and Cemile Gündoğdu did not submit any certificate attesting their ownership of property in Şahverdi.
In October 1994 security forces forcibly evacuated Şahverdi on account of disturbances in the region. They also destroyed the applicants’ property.
Veli Akyol, Şahin Altunkıran, Gazi and Ali Gündoğan and Cemile Gündoğdu then moved to Ovacık, Musa Kavrulmuş, Celal and Polat Cimin and Erdal Gergin moved to Istanbul and Turabi, Baba, Haydar and Polat Altunkıran, Hüseyin Yüceer and Ahmet, Turabi, Kazım and Hüseyin Gündoğdu moved to villages in Erzincan.
On 7 October 1994 Turabi, Şahin, Haydar Altunkıran, Gazi Gündoğan and Cemile Gündoğdu lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On 13 October 1994 Baba and Polat Altunkıran lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On unspecified dates Veli Akyol, Musa Kavrulmuş, Celal and Polat Cimin, Ali Gündoğan, Hüseyin Yüceer, Ahmet, Turabi, Kazım and Hüseyin Gündoğdu lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On an unspecified date Polat Altunkıran filed a petition with the Prime Minister’s office requesting to be provided with government aid and permission to return to his village.
On 28 December 1994 the Prime Minister’s office sent the petition to the Governor’s office in Tunceli.
On 31 July 1995 Polat Altunkıran filed a further petition with the Prime Minister’s office requesting permission to return to his village. On the same day he lodged a petition with the Malatya State Security Court complaining about the burning down of their houses by security forces. The Malatya State Security Court issued a decision to discontinue the criminal proceedings (Takipsizlik kararı- non-prosecution decision).
On an unspecified date Erdal Gergin filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 11 September 2001 Polat Altunkıran filed petitions with the Prime Minister’s office, the Ministry of the Interior, the State Emergency Regional Governor’s office, the Governor’s office in Tunceli and the District Governor’s office in Ovacık requesting permission to return to his village.
On 8 November 2001 he was summoned to the Struggle Against Terrorism Department of the Erzincan Security Directorate and Çağlayan Security Directorate, where he was informed about the Tunceli Governor’s reply to his petition concerning a request of permission to return to his village.
The applicant and three other witnesses drafted a note on this statement. This note is attached to the applicant’s application to the Court.
On 14 September 2001 Erdal Gergin filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.He received response to his petition within the 60-day period prescribed by Law no. 2577.
On an unspecified date Celal and Polat Cimin filed petitions with the Ministry of the Interior requesting permission to return to their village.
On 20 September 2001 the Governor’s office in Tunceli sent the following reply to them:
“... You can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore, your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 11 September 2001 Turabi and Polat Altunkıran and Hüseyin Yüceer filed petitions with the District Governor’s office in Ovacık requesting permission to return to their villages.
On unspecified dates Veli Akyol, Turabi, Şahin, Baba, Haydar Altunkıran, Gazi and Ali Gündoğan, Hüseyin Yüceer and Ahmet, Turabi, Kazım, Hüseyin and Cemile Gündoğdu filed petitions with the District Governor’s office in Ovacık requesting permission to return to their villages.
On 31 October 2001 and on 22 January 2001 the District Governor’s office in Ovacık and the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicants:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 28 November 2001 Musa Kavrulmuş filed petitions with the Ministry of the Interior and District Governor’s office in Ovacık requesting permission to return to his village.
On 5 December 2001 the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 19 December 2001 the Governor’s office in Tunceli sent the following reply to the applicant:
“... You can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore, your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicants lived in the Yazıören village in the district of Ovacık in Tunceli, where they own property.
In October 1994 security forces forcibly evacuated Yazıören on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Paşadüzü village where they currently live.
On an unspecified date the applicants lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On 15 November 2000 Muzaffer Kılıç filed a petition with the General Directorate of Rural Services requesting permission to return to his village.
On 22 December 2000 the General Directorate of Rural Services sent the following reply to him:
“...Governors’ offices are working on the solutions to the problems you have mentioned in your petition. Therefore petitions containing requests of permission to return to village should be filed with the Governors’ offices.
On an unspecified date Muzaffer Kılıç filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 23 November 2000 State Emergency Department of the Governor’s office in Tunceli sent the following reply to him:
“Your petition requesting permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 3 January 2002 the applicants filed petitions with the District Governor’s office in Ovacık requesting permission to return to their village.
On 21 January 2002 State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicants:
“...As a result of the work carried out by the Implementation Commission of the Return to the Village and Rehabilitation Project Yazıören village has been attached to Mollaaliler village, in Ovacık.
Implementation of the project has not started yet. Therefore, you can return and reside in Çakmaklı, Gözeler, Güneykonak-Koyungölü and Yeşilyazı villages.
Until October1994 the applicants lived in the Yazıören village, in the Ovacık district in Tunceli. It is to be noted that İbrahim Konuklu appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Yazıören on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On an unspecified date the applicants lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by the security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On 18 October 1994 İbrahim Konuklu applied to Civil Court of First Instance in Ovacık in order to have his damages determined.
On 18 October 1994 the Civil Court of First Instance in Ovacık ordered an on-site visit to the property.
On the same day the Civil Court of First Instance in Ovacık sent a letter to District Governor’s office in Ovacık informing about the on-site visit on 21 November1994 and requesting information on safety measures for the on-site visit.
On 25 October 1994 the Cadastre Administrative in Tunceli sent the following reply to the Ovacık Civil Court of First Instance:
“Your request on experts for the on-site visit to the property can not be fulfilled due to security reasons.”
On 6 November 1994 the District Gendarmes Command in Ovacık sent the following reply to the Civil Court of First Instance:
“Your request on experts for the on-site visit can not be fulfilled. It is reported that no one currently live in the village. Therefore, no list of experts can be prepared.”
On 21 November 1994 the Civil Court of First Instance decided not to conduct an on-site visit due to the security reasons.
On 15 July 1997 İbrahim Konuklu filed a petition with the Governor’s office in Ovacık requesting permission to return to his village.
On 20 August 1997 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to him:
“Your petition containing a request of permission to return to your village has been examined.
The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages.”
On an unspecified date the applicants filed petitions with the District Governor’s office in Ovacık requesting permission to return to their village.
On 16 January 2002 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicants:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli. It is to be noted that the applicant did not submit any certificate attesting his ownership of property in Cevizlidere.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 23 June 1995 the office of Administrative Council in Ovacık decided not to conduct an investigation into applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 10 October 1999 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 16 October 1999 the Governor’s office in Tunceli sent the following reply to the applicant:
“The South-eastern Anatolia Project Regional Development Directorate (GAP Bölge Kalkındırma Idaresi Başkanlığı) is working on a project called ‘Return to the Village and Rehabilitation’. Only two villages, Dallıbahçe and Dereova, from Tunceli are included in this project.
There is no other project concerning the other villages in Tunceli.
Petitions concerning the other villages, will be taken into consideration if such a project is adopted in the future.”
On 14 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli. It is to be noted that another person her husband appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul where they currently live.
On an unspecified date the applicant filed a petition with the State Emergency Department of the District Governor’s office in Ovacık requesting permission to return to her village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli. It is to be noted his father, Gülabi Çılgın, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 23 June 1995 the office of Administrative Council in Ovacık decided not to conduct an investigation into applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 24 October 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli. It is to be noted that another person, Hasan Önder, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul where they currently live.
On an unspecified date the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of her house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 23 June 1995 the office of Administrative Council in Ovacık decided not to conduct an investigation into applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 23 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to her village. She received no response to her petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli, where he owns property
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village
On 20 November 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli, where he owns property. It is to be noted that another person, Veli Ragıp, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 23 June 1995 the office of Administrative Council in Ovacık decided not to conduct an investigation into applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On an unspecified date the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
The official records indicated that the inhabitants of Hanuşağı, Çalbaşı, Tepsili, Kalecik, Karataş, Buzultepe, Şahverdi, Yazıören and Cevizlidere had evacuated their village on account of intense terrorist activities in the region and threats issued by the PKK (Workers’ Party of Kurdistan) terrorist organisation against the villagers. The security forces had not forced the applicants to leave their village.
Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages. In this connection, in a letter of 15 October 2002 the District Governor of Ovacık informed the applicants that they could return to their villages and resume their economic activities if they wished. He further noted that all villages were open for re-settlement and that the authorities had been carrying out maintenance work to repair the infrastructure of the villages in the region.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
